Exhibit 10.46


ORIGINATION AGREEMENT

THIS ORIGINATION AGREEMENT (this “Agreement”), dated as of August 2, 2004, is
made by and between Gramercy Capital Corp., a Maryland corporation (the
“Parent”), and SL Green Operating Partnership, L.P., a Maryland limited
partnership (“SL Green OP” and, with its parent SL Green Realty Corp. and
subsidiaries and other entities controlled by either of them, “SL Green”).


RECITALS

WHEREAS, the Company is engaging GKK Manager, LLC (the “Manager”), a subsidiary
of SL Green, to provide management services to the Parent and GKK Capital LP
(the “Operating Partnership” and collectively with the Parent, the “Company”)
pursuant to that certain Management Agreement dated as of the date hereof (the
“Management Agreement”) by and among the Company and the Manager; and

WHEREAS, the Company and SL Green wish to address certain elements of their
relationship, including rights to acquire fixed income investments and SL
Green’s ownership in the Company.


AGREEMENT

NOW THEREFORE, in consideration of the mutual agreements herein set forth and
intending to be legally bound, the parties hereto agree as follows:

1.     Limits on Origination by SL Green.

(a)           (i)            SL Green will not originate, acquire or participate
in Fixed Income Investments in the United States, except as set forth herein. 
“Fixed Income Investments” means debt obligations or interests in debt
obligations bearing a fixed-rate of return and collateralized by real property
or interests in real property; and

(ii)           SL Green will not acquire, originate or participate in Preferred
Equity Investments which bear a fixed rate of return in the United States,
unless the Company has determined not to pursue a particular Preferred Equity
Investment opportunity.  “Preferred Equity Investments” are investments in
preferred stock, preferred shares, preferred interests in partnerships or
limited liability companies or other securities which are, by their terms, given
a preference in returning capital in liquidation, upon bankruptcy or otherwise.

(b)   Notwithstanding paragraph (a), SL Green may:

(i)            retain any Fixed Income Investments and/or Preferred Equity
Investments it owns or has committed to own on the date hereof;

(ii)           originate Fixed Income Investments or acquire interests in Fixed
Income Investments and/or Preferred Equity Investments in connection with the
sale of any real estate or real estate-related assets or Fixed Income
Investments and/or Preferred Equity Investments SL Green currently owns or owns
at any future time in part or whole, directly or indirectly;

 

--------------------------------------------------------------------------------


 

(iii)          originate or acquire Fixed Income Investments and/or Preferred
Equity Investments that provide a rate of return tied to the cash flow,
appreciation or both of the underlying real property or interests in real
property;

(iv)          modify or refinance any portion of the investments in item (i),
(ii) or (iii) above including, but not limited to, changes in principal, rate of
return, maturity or redemption date, lien priority, return priority and/or
borrower; and

(v)           originate, acquire or participate in any investment which is
considered Distressed Debt as of the date on which such investment is acquired. 
“Distressed Debt” is a Fixed Income Investment where (A) there is a payment
default, (B) there is an acceleration, bankruptcy or foreclosure, (C) a default
is highly likely because the loan-to-value ratio is over 100% or (D) the debt
service on such debt exceeds the available cash flow from the underlying
property on both a current and projected basis.

2.             Limits on Company Origination.  The Company will not:

(i)            acquire real property in metropolitan New York and Washington,
D.C. (except by foreclosure or similar conveyance) resulting from a Fixed Income
Investment;

(ii)           originate or acquire investments described in Section 1(b)(iii)
above or any investment which is considered Distressed Debt as of the date on
which such investment is acquired, in each case located in metropolitan New York
or Washington, D.C.; or

(iii)          originate or acquire participations in any investments described
in Sections 1(b) (ii) or (iv) above.

3.     Purchase Rights/Rights of First Offer.

(a)   Purchase Rights — Properties.

(i)            When the Company acquires a direct or indirect ownership interest
in real property in metropolitan New York or Washington, D.C. by foreclosure or
similar conveyance or transfer in lieu thereof (any such interest being an
“Acquired Property”), prior to the Company selling such Acquired Property SL
Green may purchase the Acquired Property at a price equal to the Company’s
unpaid principal balance of the Fixed Income Investment on the date the Company
foreclosed or acquired the Acquired Property, plus interest at the last stated
contract (non-default) rate and, to the extent payable by the borrower under the
initial documentation evidencing the Fixed Income Investment, legal costs
incurred by the Company directly related to the conveyance of the Acquired
Property and the fee, if any, due upon the repayment or prepayment of the Fixed
Income Investment which is commonly referred to as an “exit fee” (but not
including default interest, late charges, prepayment penalties (however
denominated), extension fees, “kicker” interest or other premiums of any kind)
through the date of SL Green’s purchase (“Par Value”).

(ii)           If the Company seeks to sell an Acquired Property within one year
following the acquisition of such Acquired Property and receives a bona fide
third party offer to acquire the Acquired Property for cash that the Company
desires to accept, SL Green will have a first right to purchase the Acquired
Property at the lower of the Par Value or the third party’s offer price prior to
the Company accepting such offer.  The Company will give prompt written

 

2

--------------------------------------------------------------------------------


 

notice to SL Green of its election to sell an Acquired Property, and of receipt
of a bona fide third party offer (together with a copy of any written third
party offer).

(iii)          If an Acquired Property is not sold within one year of the date
of its acquisition by the Company, SL Green has the right to purchase the
Acquired Property at its appraised value.  The appraised value will be
determined as follows:  the Company will select an appraiser and SL Green will
select an appraiser, who will each appraise the Acquired Property.  These two
appraisers jointly will select a third appraiser, who will then choose one of
the two appraisals as the final appraised value.

(iv)          If SL Green elects to exercise a purchase right set forth in (i) —
(iii) above, SL Green shall send written notice of such election to the Company,
setting forth the calculation of the proposed purchase price and the desired
closing date, which shall be between 15 and 45 days after such notice.  If an
appraiser is required, such notice shall also set forth the appraiser selected
by SL Green.  Unless the Company objects to the purchase price calculation, the
sale to SL Green of the Acquired Property shall be consummated on the proposed
closing date or as soon thereafter as feasible.  Upon consummation, the Company
shall deliver all leases, files and other documents related to such property. 
All sales shall be on an as-is, where-is basis with no representations or
warranties made by the Company, except that the Company shall represent and
warrant to the effect that (i) it has requisite power and authority to transfer
the Acquired Property to SL Green and (ii) the interest conveyed by the Company
in the Acquired Property is free and clear of liens (other than liens in place
at the time the Company acquired such Acquired Property).

In the case of a sale under (iii), the Company will promptly appoint an
appraiser.  The two selected appraisers shall complete their appraisals within
20 days and submit their appraisals to the third appraiser selected jointly by
them.  The third appraiser shall select one of the appraisals within ten (10)
days thereafter, and the appraised value shall be the price at which SL Green
shall have the right to purchase the Acquired Property.  All appraisers shall
have a minimum of ten (10) years’ experience in appraising property similar to,
and in the area of, the Acquired Property, and shall be MAI certified.

(b)   Right of First Offer — Distressed Debt.  If at any time the Company plans
to sell any interest it owns in Distressed Debt (the “Offered Asset”), the
Company shall first give SL Green written notice of the terms and conditions,
including the price and any other material terms and conditions on which the
Company is willing to sell the Offered Asset.  SL Green shall have the right,
exercisable by written notice to the Company within ten (10) Business Days after
the date the notice was delivered to the Company, to agree to purchase the
Offered Asset upon the terms and conditions contained in the Notice.  If SL
Green exercises such right, then the Company shall sell the Offered Asset to SL
Green on such terms and conditions, and subject to customary representations and
warranties.  In the event that SL Green does not exercise its right as
aforesaid, the Company shall have the right to sell the Offered Asset to any
other person within six (6) months thereafter at not less than 99% of the
offered price and otherwise on substantially the same terms and conditions as
were offered to SL Green.  If the Offered Asset is not sold in such time frame
or otherwise as aforesaid, then any plan by the Company to sell such Offered
Asset shall again be subject to this Section 3(b).  In the event that SL Green
shall have exercised its right to purchase the Offered Asset and SL Green
defaults in the purchase of the Offered Asset on the agreed terms, SL Green
shall be deemed to have waived its rights under this Section with respect to the
Offered Asset, and the Company shall thereafter have the right to sell the
Offered Asset to any other person without restrictions.

 

3

--------------------------------------------------------------------------------


 

4.     Reimbursement of Formation Expenses.  The Company shall pay SL Green
$1,800,000 in cash on the date of closing of the Company’s initial public
offering (“IPO”), to reimburse SL Green for organization and offering expenses
advanced or incurred by SL Green on behalf of the Company.

5.     Stock Purchase by SL Green.  SL Green agrees to purchase, and the Company
agrees to sell, such number of shares of the Company’s common stock, $.001 par
value (the “Shares”) in the Company’s IPO so that SL Green purchases 25% of the
shares sold in the IPO, including any shares sold pursuant to the underwriters’
over-allotment option.  The purchases and sales of Shares under this Section 5
shall close simultaneously with the sales of Shares to the underwriters in the
IPO.  The purchase price per Share shall be in cash and at the same price as the
price to the public in the IPO.  The Company shall be obligated to sell the
Shares to SL Green, and SL Green shall be obligated to purchase such Shares, if
and to the extent Shares are sold in the IPO.  In connection with the sale of
Shares, the Company hereby makes to SL Green the representations and warranties
contained in the Underwriting Agreement dated the date hereof among the Company
and the underwriters.

6.     SL Green’s Right to Purchase Additional Shares/Units.  In the event the
Company shall desire to sell any Shares or cause common units of limited
partnership interest in the Partnership to be issued after the date hereof, SL
Green shall have the right (but not the obligation) to purchase up to 25% of any
such Shares or units.  The Company shall give SL Green at least five days’
written notice of any proposed sale, and SL Green shall confirm in writing its
intention to purchase, and the number of Shares or units SL Green will purchase,
not more than three days after such notice is received.  If SL Green shall fail
to confirm its intent to purchase as required in the previous sentence, its
right to purchase Shares or units in that sale or issuance, as applicable (but
not any future sale or issuance) shall be waived.  Any purchase by SL Green
under this Section 6 shall be in cash at the same price per Share or unit, and
with such representations and other terms and conditions as is offered to other
purchasers, and SL Green’s purchase shall close simultaneously with sales to
other purchasers.

7.     REIT Status.  The Parent shall file an election to be a real estate
investment trust (a “REIT”) under Section 856 of the Internal Revenue Code of
1986, as amended (the “Code”) with its federal income tax return for the taxable
year ending December 31, 2004 and shall use its best efforts to operate as a
REIT during such taxable year and during all subsequent taxable years.

8.     Protective TRS Election.  The Parent shall make an annual protective
election jointly with SL Green Realty Corp. (“SLG REIT”) for the Parent to be a
“taxable REIT subsidiary,” as defined in Section 856(l)(1) of the Code, of SLG
REIT by executing an Internal Revenue Service Form 8875 (or any successor form),
which election shall state that it is to be effective only if the Parent does
not qualify as a REIT for any period covered by such election.  The Parent has
delivered such executed form to SL Green with respect to 2004 prior to June 28,
2004 and shall deliver such executed form to SLG REIT with respect to subsequent
years no later than January 21 of each such year for execution and filing by SLG
REIT.

9.     Legal Opinion.  Not later than January 21 of each year, beginning in
2005, the Parent, at its cost, shall cause its tax counsel, which shall be
Clifford Chance US LLP or such other law firm of national reputation as is
reasonably acceptable to SLG REIT, to issue an opinion to SLG REIT to the effect
that, for the period commencing January 1 and ending on December 31 in the
preceding year, the Parent has qualified as a REIT and the Parent’s method of
operating will enable the Parent to continue to qualify as a REIT.  Such opinion
shall be in form and substance reasonably satisfactory to SL Green, may rely on
customary assumptions and representations from the Parent as to its
organization, ownership and method of operating, and shall provide that counsel
to SLG REIT may rely on such opinion for purposes of such counsel’s opinion as
to the status of SLG REIT as a REIT.  The Parent, at its cost, also shall cause

 

4

--------------------------------------------------------------------------------


 

such tax counsel, from time to time, to issue such an opinion to SLG REIT within
ten (10) business days of its receipt of a request therefor from SLG REIT.

10.   Term.  This Agreement shall remain in full force and effect throughout the
term of the Management Agreement as extended in accordance therewith, and
terminate (a) simultaneously with the expiration or earlier termination of the
Management Agreement or (b) on 30 days’ notice by SL Green to the Company in the
event that neither SL Green nor any of its affiliates shall be the managing
member of the Manager.  In the event of a termination pursuant to Section 10(b)
hereof or termination of the Management Agreement pursuant to Section 13(c) of
the Management Agreement, then the terms and conditions of Section 1 shall
survive such termination for a period of one year with respect only to any
potential investment described in Section 1 as to which, at the time of
termination, Manager has commenced due diligence.  Further, the terms and
conditions of Sections 7, 8, and 9 hereof shall survive the termination of this
Agreement and the Management Agreement for as long as SL Green continues to own
at least 10% of the common stock of the Parent.

11.   Notices.  All notices, requests, demands and other communications required
or permitted hereunder shall be in writing and mailed, faxed or delivered by
hand or courier service:

(a)   If to the Company, to:

Gramercy Capital Corp.

420 Lexington Avenue

New York, New York 10170

Attention: Office of General Counsel

(b)   If to SL Green, to:

SL Green Operating Partnership, L.P.

420 Lexington Avenue

New York, New York 10170

Attention: General Counsel

12.   Entire Agreement.  Except for the applicable provisions of the Management
Agreement, this Agreement shall constitute the entire agreement among the
parties relating to the subject matter hereof and shall supersede all other
prior or contemporary agreements, understandings, negotiations and discussions
whether oral or written.

13.   Amendment and Modification.  Neither this Agreement nor any of the terms
or provisions hereof may be changed, supplemented, waived or modified except by
a written instrument executed by the parties hereto (or in the case of a waiver,
by the party granting such waiver).

14.   Counterparts.  This Agreement may be executed in two or more counterparts,
each of which may be signed by any of the parties hereto, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.

15.   Governing Law.  This Agreement and all questions relating to its validity,
interpretation, performance and enforcement shall be governed by, construed,
interpreted and enforced in accordance with the laws of the State of New York.

 

5

--------------------------------------------------------------------------------


 

16.   Invalid Provisions.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable, this Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
hereof and the remaining provisions of this Agreement shall remain in full force
and effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties to hereto have duly executed this Agreement as
of the day and year first written above.

 

GRAMERCY CAPITAL CORP.

 

By:

 

 

 

Name:

 

Title:

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

By:

 

 

 

Name:

 

Title:

 

7

--------------------------------------------------------------------------------